Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : AMENDED PROTECTIVE ORDER
19 Cr. 374 (DAB)
MICHAEL AVENATTI,
Defendant.

WHEREAS, the United States of America (the
“Government”) intends to continue to provide or make available
certain material and/or information pursuant to Rule 16(a) of
the Federal Rules of Criminal Procedure; Title 18, United States
Code, Section 3500; Brady v. Maryland, 373 U.S. 83 (1963);
Giglio v. United States, 405 U.S. 150 (1972); or otherwise; and

WHEREAS, some material and/or information that the
Government has provided or will provide or make availabie
{i) contains sensitive information that affects the privacy and
confidentiality of specific individuals, including personally
identifiable information, law enforcement sensitive information
(including references to investigative techniques or potential
subjects or targets of investigation), confidential business
information, and personal communications between the defendant
and individuals not named as defendants in this criminal action;
fii) could jeopardize or impede, if prematurely disclosed, the

Government's ongoing criminal investigations of additional

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 2 of 12

uncharged individuals; and (iii) was not at the time it was
created intended to be public and is not authorized to be
disclosed to the public or disclosed beyond that which is
necessary for the prosecution or defense of this action; and

WHEREAS, the Government is willing, under the
conditions set forth below, to produce or make available such
material and information;

IT IS HEREBY agreed, by and between the United States
of America, Geoffrey S. Berman, United States Attorney, by
Matthew BD. Podolsky and Robert B. Sobelman, Assistant United
States Attorneys, of counsel, and defendant MICHAEL AVENATTI and
undersigned counsel for AVENATTI, that:

1. Any material (i) reflecting or containing
sensitive personal or identification information (including, but
not limited to, names of minors, personai telephone numbers,
cellphone numbers, home addresses, email addresses, dates of
birth, Social Security numbers, bank account information, credit
card information, tax information, other sensitive financial
information, medical information, and driver's license
information) or (11) that the Government designates, or has
previously designated, as “Confidential Information” (which may
include, but is not limited to, (a} material the disclosure of
which the Government in good faith believes could jeopardize any

ongoing criminal investigation or otherwise prejudice the due

2

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 3 of 12

administration of justice or otherwise interfere with a fair
trial, (b) video recordings, photographs, audio recordings, text
and electronic messages, and judicially-authorized search
warrants and applications in support, and (c) materiai that
contains confidential or sensitive business information provided
by the alleged victim in this matter or other third-parties
pursuant to court order or subpoena) is deemed “Confidential
Information,” and shall be so identified or has been so
identified by the Government, either by stamping the material or
by so identifying it in transmittal or other correspondence.

The Government may de-designate Confidential Information, in
whole or in part, at the request of the defendant or otherwise.
Public filing or introduction into evidence by the Government of
Confidential Information shall constitute de-designation with
respect to those portions of such material that are publiciy-
filed or introduced into evidence, absent a contrary order of
the Court.

2. Confidential Information disclosed to the
defendant or to his counsel during the course of proceedings in
this action:

(a) Shall be used by the defendant and his
counsel only for purposes of preparing for and conducting pre-

trial proceedings, trial, and/or any appeal of this action;

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 4 of 12

{b) Shall be maintained in a safe and secure
manner solely by the defendant! and his counsel, and the
Confidential Information and the contents thereof shall not be
disclosed or otherwise shared in any form by the defendant or
his counsel except as set forth in paragraph 2(c), below;

{c) May be disclosed by the defendant or his
counsel only to the following persons (hereinafter “Designated
Persons”}:

(i) investigative, secretarial, clerical,
and paralegal student personnel, or any interpreter or
translator, employed full-time or part~time by the defendant's
counsel and involved in the defense of this action;

(ii) independent expert witnesses,
iavestigators, or advisors retained by the defendant's counsel
in connection with this action;

(iii) potential witnesses in this action,
but only insofar as defense counsel may show the Confidential
Information to potential witnesses without these individuals

retaining copies of the Confidential Information; and

 

'In the event that the defendant retains a copy of the
Confidential Information, he shall store such materials at his
primary residence or on his person or electronic devices ina
secure manner and shall not share such materials with anyone who
is not authorized to receive them under the Amended Protective
Order.

4

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 5 of 12

(iv} such other persons as hereafter may be
authorized by the Court upon motion by the defendant, after
conferring with the Government; and

(d) All documents subject to this Protective
Order must be destroyed or returned to the Government's
attorneys at such time as they are not needed in this action, at
the end of the criminal proceedings (including any appeal and
related applications for habeas corpus or any other collateral
relief), or upon Order of the Court, whichever occurs first.

3. The defendant and his counsel shall provide a
copy of this Order to Designated Persons to whom they disclose
Confidential Information pursuant to paragraph 2(c). Prior to
disclosure of Confidential Information to Designated Persons,
pursuant to paragraph 2(c), any such Designated Person shall
agree to be subject to the terms of this Order by signing a copy
and providing such copy to the defendant’s counsel, who shall
retain such copy.

4, No party shall disclose Confidential Information
to members of the media, nor shall any party post any
Confidential Information on any Internet or network site (such
as Facebook, Twitter, Instagram, and other social networking and
media sites and applications) to which persons other than the
parties in this criminal action or Designated Persons have

access. The defendant and his counsel may not use, disclose, or

5

 

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 6 of 12

disseminate Confidential Information, or any information taken
from the Confidential Information, for any purpose other than in
connection with the defense of this criminal action.

5. The provisions of this Order shali not be
construed as preventing defense counsel in this case and in the
case of United States v. Michael Avenatti, 19 Cr. 373 (PGG}),
from sharing Confidential Information with one another, provided
that the terms of this Order are otherwise complied with, and
that the purpose of such sharing is the defense of one or both
criminal actions.

6. The provisions below apply to the public filing,
quotation, or excerpting in such filing by the defendant of
Confidential Information.

a. Except as set forth in sub-paragraph 6(b),
below, the provisions of this Protective Order shall not be
construed as preventing the disclosure or use of any material or
information in any motion, hearing, trial, or sentencing
proceeding held in this criminal action or to any judge or
magistrate of this Court for purposes of this criminal action,
provided that personally identifiable information or other
sensitive information is redacted, prior to any public filing,
as required by the rules governing publicly-filed documents in

this district and Federal Rule of Criminal Procedure 49.1.

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 7 of 12

b. In order to prevent the public disclosure of
Confidential Information in circumstances in which the reasons
for non-disclosure of such information overcome the First
Amendment and common law rights of public access to judicial
documents, the defendant shall, at least four business days
prior to the filing of all substantive motion papers or other
substantive requests for relief (including but not limited to
reply memoranda of law, if any, in support of his pending
pretrial motions, and motions in limine, if any, and memoranda
in support), provide to the Government copies of all exhibits
containing Confidential Information that the defendant intends
to file publicly or from which the defendant intends to quote or
excerpt publicly. The Government shall have two business days
from receipt of the defendant’s exhibits within which to propose
any redactions of such Confidential Information in any proposed
exhibit or submission. For each proposed redaction, the
Government shail explain, upon request, why the proposed
redaction overcomes the presumption of public access to judicial
documents for why the document at issue is not a judicial
document). The defendant shall have a business day from receipt
of any proposed redactions within which to consider and, if
necessary, oppose those redactions. If agreement is reached
that the proposed redactions are appropriate, the redacted

exhibits and/or submission shall be filed timely. If agreement

7

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 8 of 12

cannot be reached concerning the proposed redactions, the
defendant shall file timely his motion or other papers without
those exhibits over which agreement has not been reached, and
without quoting from or excerpting such exhibits to the extent
that such quotation or excerpting is of those portions over
which agreement has not been reached, and the dispute shall be
submitted to the Court for resolution before that material over
which agreement has not been reached is made public. If: 1) the
parties reach a timely agreement on redaction, 2) the defendant
does not agree to the Government’s proposed redactions but does
not wish to litigate the matter prior to filing, or 3) the
defendant is in good faith unable because of time constraints to
submit all proposed exhibits to the Government four business
days prior to the filing of a motion or request for relief, the
defendant shall publicly file only redacted versions of his
motion, memoranda, or exhibits, and timely submit an unredacted
version to the Court (with a copy to the Government) for its in
camera review in deciding the particular motion or request. No
memorandum of law or submission in support of a motion, letter,
or other request for relief need be redacted pursuant to this
sub-paragraph, even if it references or relies upon Confidential
Information, provided that it does not quote from, substantially
paraphrase or restate, or include an image of, Confidential

Information, and such reference or reliance is included in good

8

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 9 of 12

faith in support of the relief requested. This sub-paragraph
does not apply to (i) any material or information that is
lawfully obtained by the defendant or his counsel independently
of the Government’s production, even if it is also contained in
the Government’s production, or (ii} any material or information
already made public in this action in prior filings or exhibits
thereto.

7. To the extent that the defendant produces
material or information to the Government pursuant to Rule 16 ({b)
of the Federal Rules of Criminal Procedure, Rule 17(c) of the
Federal Rules of Criminal Procedure, Rule 26.2 of the Federal
Rules of Criminal Procedure, or otherwise, and such material or
information reflects or contains sensitive or confidential
information of a third-party, is not contained in a Government
production, and has not previously been made public, the
defendant may designate such material as “Defense Confidential
Information,” and it shall be so identified, either by stamping
the material or by so identifying it in transmittal or other
correspondence. The defendant may de-designate Defense
Confidential Information, in whole or in part, at the request of
the Government or otherwise. Public filing or introduction into
evidence by the defendant of Defense Confidential Information

shall constitute de-designation with respect to those portions

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 10 of 12

of such material that are publicly-filed or introduced into
evidence, absent a contrary order of the Court.

8. No party shall disclose Defense Confidential
information to members of the media, nor shall any party post
any Defense Confidential Information on any Internet or network
site (such as Facebook, Twitter, Instagram, and other social
networking and media sites and applications) to which persons
other than the parties in this criminal action or Designated
Persons have access.

9, The provisions of sub-paragraphs 6(a) and 6(b)
shall reciprocally apply to public disclosures of Defense
Confidential Information by the Government, including but not
limited to the timetables for the Government to provide exhibits
(four business days), for the defendant to propose redactions
(two business days), and for the Government to oppose

redactions.

LO

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 11 of 12

10. Any disputes regarding (i) the classification of
material or information as Confidential Information or Defense
Confidential Information or (ii) any requested redaction that
cannot be resolved between the parties should be promptly
brought to the Court for a ruling before any public disclosure
not specifically permitted by this Protective Order is made by a
party.

Dated: New York, New York
september a4, 2019

50 ORDERED:

L lcena Oe. Batty

THE HONORABLE DEBORAH A. BATTS
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

L1

 
Case 1:19-cr-00374-DAB Document 22 Filed 09/24/19 Page 12 of 12

Consent to Entry of Amended Protective Order

I, Michael Avenatti, have read ana reviewed the proposed
Amended Protective Order in the case of United States v.
Avenatti, 19 Cr. 374 (DAB), AP understand it, and IT consent to
the entry of the Order. ’

  

 

WE rea ve
i, pb pons Soko Sad la heh i Wave read and reviewed the
propased Amended Protective Order in the case of United States
v, Avenatti, 19 Cr. 374 (DAB), I understand it, I have conferred
with my client, Michael Avenatti, about it, and I consent to the
entry of the Order on behalf of my client, Michael Avenattl.

 

  

 

Dean Steward, Baq.
Attorney for Michael Avenatti

12

 
